Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.         This Office Action responds to the Application filed on 12/07/2021. 
Claims 1-4 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 11,323,038 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application recited method using a power converter that include limitations that correspond to the power converter of the current application. The patented application does not disclose photovoltaic cells comprising the power converter , however Sridhar (“Bidirectional AC-DC Converter for Vehicle-to Grid (V2G) Applications”, Arjun Raj Prabu Andhra Sridhar, Marquette e-Publication , @2015) discloses photovoltaic cells comprising the power converter of claim 1 (See Section Bibliography , i.e. [39], i.e. single phase … in solar). Therefore, it is obvious to combine Srihar into the patented application in order to generate power from renewable resources.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar (“Bidirectional AC-DC Converter for Vehicle-to Grid (V2G) Applications”, Arjun Raj Prabu Andhra Sridhar, Marquette e-Publication , @2015) in view of Li (“Soft-Switching Single Stage Isolated AC-DC Converter for Single-Phase High Power PFC Applications”, Chushan Li, Yu Zhang , and David Xu, @2015 KIPE ).


As per claim 1, Sridhar discloses:
A power converter having bidirectional power flow capabilities and inherent power factor correction (PFC) control, comprising: 

    PNG
    media_image1.png
    453
    670
    media_image1.png
    Greyscale

a high frequency transformer comprising a primary AC side, a secondary side (See Figure 2.1, i.e. 1:n transformer with primary and secondary side).
wherein the primary AC side of the high frequency transformer comprises a current-fed full bridge matrix converter (See Figure 2.1, i.e. single phase matrix converter in primary side & See Section 2.4.1, i.e. SIC MOSFET), wherein the current-fed full bridge matrix converter comprises eight silicon carbide (SiC) metal-oxide-semiconductor field-effect transistors (MOSFETs) positioned in four pairs ((See Figure 2.1, i.e. S.sub.1-S.sub.4) & See Section 2.4.1, i.e. SIC MOSFET), wherein a first pair of SiC MOSFETS consists of a first A SiC MOSFET and a first B SiC MOSFET (See Figure 2.1, i.e. S.sub.1 P & N), wherein a second pair of SiC MOSFETs consists of a second A SiC MOSFET and a second B SiC MOSFET (See Figure 2.1, i.e. S.sub.2 P & N), wherein a third pair of SiC MOSFETs consists of a third A SiC MOSFET and a third B SiC MOSFET (See Figure 2.1, i.e. S.sub.3 P & N), and wherein a fourth pair of SiC MOSFETs consists of a fourth A SiC MOSFET and a fourth B SiC MOSFET (See Figure 2.1, i.e. S.sub.4 P & N),, 
wherein the secondary side of the high frequency transformer comprises a full bridge matrix converter, wherein the full bridge matrix converter comprises four SiC MOSFETs, wherein the four SiC MOSFETs consist of a fifth SiC MOSFET, a sixth SiC MOSFET, a seventh SiC MOSFET, and an eighth SiC MOSFET (See Figure 2.1, i.e. Secondary side S.sub.6-S.sub.8 & See Section 2.4.1, i.e. SIC MOSFET).
Sridhar does not dislcoses: the high frequency transformer comprising a resonating circuit, wherein the resonating circuit comprises a leakage inductor of the high frequency transformer and a capacitor. 
However, Li discloses: the high frequency transformer comprising a resonating circuit, wherein the resonating circuit comprises a leakage inductor of the high frequency transformer and a capacitor (See Li,  Figure 1(a) , i.e. Lk and Cr & Section II, i.e. clamp the voltage spike … high frequency transformer …inductor Lk).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Li into the 

teaching of Sridhar because it would clamp the voltage spike in the circuit when 

connected (See Li, Section II).


As per claim 2, Sridhar and Li discloses all of the features of claim 1 as discloses above wherein Sridhar also discloses an electric vehicle (EV) battery charger comprising the power converter of claim 1 (See Page 5, i.e. battery charger).

As per claim 3, Sridhar and Li discloses all of the features of claim 2 as discloses above wherein Sridhar also discloses an input source and a battery (See Figure 1.1, i.e. grid & battery packs).

As per claim 4, Sridhar and Li discloses all of the features of claim 1 as discloses above wherein Sridhar also discloses one or more photovoltaic cells comprising the power converter of claim 1 (See Section Bibliography , i.e. [39], i.e. single phase … in solar).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851